Citation Nr: 1801893	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  11-25 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits, to include whether the creation of the overpayment was proper.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1968 to December 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 determination of the Committee on Waivers and Compromises of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's request for waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $89,460.  The appeal also arises from a May 2010 determination of the Pension Management Center (PMC) in Milwaukee, which terminated the Veteran's pension benefits, effective November 1, 2001, resulting in the $89,460 debt (the Veteran argued that the overpayment was not properly created).  In subsequent actions, the Milwaukee PMC/RO amended the award termination date from November 1, 2001 to May 1, 2006 (in March 2012) and then adjusted the award based on reconsideration of countable income attributed to the Veteran for VA pension purposes beginning May 1, 2006 (in November 2012); both actions had the effect of reducing the amount of the original debt charged to the Veteran.  In July 2016, the Board remanded the case to the RO for additional evidentiary and due process development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2016, the Board remanded the case to the RO for adjudication of two issues - those of whether the overpayment of the pension benefits was properly created and whether waiver of recovery of the remaining overpayment balance was warranted.  Such actions were to include "specific calculation or accounting of the outstanding dollar amount of the debt that remains in dispute."  

In August 2016, the RO sent the Veteran a letter, explaining that the overpayment in the amount of $89,460, which covered the period of November 1, 2001 to April 30, 2010 was properly created, and that subsequent adjustments to his award in March 2012 and November 2012 resulted in retroactive payments that were applied to his debt; his current debt balance was indicated to be $3,722.  Notably, the March 2012 award action amended the date that the pension was terminated, from November 1, 2001 to May 1, 2006 (due to the Veteran's report of his receipt of a large inheritance in April 2006), thereby shortening the overpayment period, which was now May 1, 2006 to April 30, 2010.  [By the Board's calculation, such action appears to have resulted in a new debt amount of $45,004.]  Then, the November 2012 award action adjusted the Veteran's benefits to "reduce the overpayment for the period of January 1, 2009 through December 31, 2010" (based on counting the Veteran's reported minimal annual interest income as countable income for VA pension purposes during that period), which "created a $19,547 retroactive payment which was applied to [the Veteran's] debt."  However, the overpayment period considered in this appeal ends on April 30, 2010, not December 31, 2010.  [By the Board's calculation, using the overpayment period of May 1, 2006 through April 30, 2010, the November 2012 award action further reduced the overpayment by $12,819, and the new debt amount now appears to total $32,185.]  

The Board remains focused on the overpayment period of May 1, 2006 through April 30, 2010, and observes that the audit of the Veteran's account that was furnished in a September 2016 supplemental statement of the case (SSOC) does not clearly reflect the amounts due and paid for the period under consideration.  Rather, it provides an accounting of all payments made over the course of the Veteran's pension award and the remaining balance due of his overpayment (which was stated as $3,425, which incidentally does not comport with the balance stated in the RO's August 2016 notice letter).  The RO should provide the Veteran a revised audit, so that he is adequately informed of the overpayment period and the precise amounts due and paid to him during such time.  

The Board also observes that in the September 2016 SSOC, the RO declared that all instructions of the Board remand had been fulfilled, yet it does not seem that the RO actually readjudicated the issue of whether waiver of recovery of the overpayment was warranted.  Instead, it was merely indicated that the Committee on Waivers did not find any "new or material evidence" to "overturn" its prior decision denying the Veteran's waiver request.  In other words, there was no discussion or apparent consideration of the various elements of the equity and good conscience standard under 38 C.F.R. § 1.965.  Consequently, the file must be returned to the AOJ.  In so doing, the AOJ should request the Veteran to furnish another financial status report, as his financial circumstances have changed since his last report was received in May 2010 (e.g., his inheritance received in April 2006 appears to have now been depleted and he is also now in receipt of Social Security benefits).   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran to submit an updated financial status report (VA Form 5655).

2.  The AOJ should prepare and furnish the Veteran an updated audit of his pension account, setting forth the period of the overpayment at issue (May 1, 2006 through April 30, 2010) and the amounts due and paid to the Veteran during that time period.  A copy of the audit report should also be associated with the claims file.  

3.  After the above development is completed, the AOJ should review the expanded claims file together with any additional evidence submitted by the Veteran, and readjudicate the claim for waiver of recovery of an overpayment of pension benefits, explaining with clarity the basis for the decision.  If the benefit sought remains denied, the AOJ should furnish the Veteran an appropriate supplemental SOC, which includes a discussion of how each of the elements in 38 U.S.C. § 5302 and 38 C.F.R. § 1.965 affected the AOJ's determination, and afford him opportunity to respond.  Thereafter, the RO should return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.§§ 5109B, 7112 (2012).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2017).

